Citation Nr: 0310939	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for flu-like syndrome.

7.  Entitlement to an increased disability rating for 
postoperative residuals of a left knee meniscectomy, 
currently rated as 20 percent disabling.

8.  Entitlement to an increased disability rating for left 
knee arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for hypertension, a left 
shoulder disability, a left foot disability, a right foot 
disability, bilateral hearing loss, and flu-like syndrome.  
The RO also denied increased disability ratings for two 
separately-rated left knee disabilities: residuals of 
meniscectomy, and arthritis.

The issues of service connection for a left shoulder 
disability, bilateral hearing loss, and flu-like syndrome, 
and the issues of increased disability ratings for the two 
separately-rated left knee disabilities, will be addressed in 
a remand that follows the decisions on the other issues on 
appeal.

The veteran has raised issues that have not yet been 
addressed by the RO.  He is seeking to reopen a previously-
denied claim for service connection for diabetes mellitus.  
He has indicated that he believes he is entitled to a total 
rating based on individual unemployability due to service-
connected disabilities.  The Board refers the diabetes and 
unemployability issues to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for hypertension, a left foot disorder, and a 
right foot disorder.

2.  The veteran did not have hypertension during service.

3.  The veteran's current hypertension was first noted many 
years after service, and is not linked to service.

4.  Pes planus existed prior to the veteran's service, and 
did not worsen during service.

5.  Diabetes-related pain, swelling, sores, and sensory 
changes in the veteran's feet arose several years after 
service, and are not related to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  No disabilities of the left foot or right foot were 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims for service connection for hypertension, a left foot 
disorder, and a right foot disorder.  The veteran's claims 
file contains medical records from service, VA, and private 
sources.  The veteran and his wife gave testimony at a 
hearing in January 2003 before the undersigned Veterans Law 
Judge.  The veteran submitted additional medical records in 
February 2003.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, No. 02-7404 (Fed. Cir. April 29, 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

There is no evidence that the veteran's hypertension is 
related to service.  The only competent opinion is that it is 
the result of non-service connected diabetes.  Medical 
professionals have also attributed the veteran's foot 
disabilities to diabetes.  Therefore, an examination is not 
warranted.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the January 2002 
rating decision and a July 2002 statement of the case (SOC).  
These documents together relate the law and regulations that 
govern the veteran's claims.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding those claims.  In letters dated in November 
2000 and September 2001, the RO informed the veteran and his 
representative of the type of evidence needed to support his 
claims, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II.  Hypertension

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

In the case of certain chronic diseases, including 
hypertension, service connection may be presumed if the 
disease became manifest to a degree of 10 percent disabling 
or more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The veteran's service medical records do not contain any 
complaint or finding of hypertension during service.  The few 
blood pressure readings that appear in medical records over a 
period of twenty years following service include some 
readings showing blood pressure within normal limits, and a 
few readings showing mildly elevated blood pressure.  VA 
medical records dated from 1994 forward show treatment for 
hypertension.  The veteran has reported a family history of 
hypertension.  In his January 2003 hearing, the veteran 
stated that doctors had told him that his hypertension was 
associated with his diabetes.  VA has denied the veteran's 
previous claims for service connection for diabetes.

Medical records show that the veteran currently has 
hypertension; but the records do not show diagnosis and 
treatment of hypertension until about twenty years after the 
veteran's service.  There is no evidence that the veteran's 
hypertension is connected to any disease or events in 
service, or to any service-connected disorder.  The Board 
concludes that the preponderance of the evidence is against 
service connection for hypertension.

III.  Left and Right Feet

In the January 1971 medical examination of the veteran for 
entrance into service, the examiner noted second degree pes 
planus, not considered disqualifying.  The veteran's service 
medical records do not show any complaints of or treatment 
for problems with the feet.  The records do show treatment 
for left knee problems.  His feet were marked as normal in 
his November 1972 separation examination.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Medical records do not reflect any complaints or treatment of 
the feet during the years immediately following the veteran's 
service.  The veteran has been under treatment for diabetes 
mellitus at least since the early 1980s.  The earliest 
medical record of foot complaints after service is from 
December 1988, when the veteran received VA outpatient 
treatment for swelling in the body and increased swelling of 
the feet.  The examiner's impression was alcoholic liver 
disease. 

Private treatment notes from August 1992 indicate that the 
veteran had no lesions on his feet, but had several ulcers 
around his ankles.  VA treatment notes from 1997 forward 
reflect the veteran's reports of symptoms such as numbness, 
tingling, and pain in his feet.  In March 1997, he had 
treatment of an excoriated area on the right third toe.  The 
physician noted diminished sensation in both feet.  In August 
1998, he was noted to have hyperesthesia in the feet and 
legs.  The examiner's impression was diabetic peripheral 
neuropathy.

Records from 1999 reflect that VA fitted the veteran with 
supportive shoes.  On VA podiatric examination in May 1999, 
the veteran reported burning pain in both feet.  The examiner 
noted edema, and diminished neurological sensation.  Pulses 
were palpable.

VA treatment notes from 2000 forward noted that the veteran 
had gout.  In May 2000, the veteran was seen for swelling and 
pain in his feet, with inability to walk.  He indicated that 
gout medication had not helped.  The examiner noted dry-
looking red spots on the soles of the feet, with the right 
foot worse than the left.  Edema of the feet and ankles was 
noted in some records in 2001 and 2002.

On VA examination of the feet in August 2002, there was no 
deformity, the skin was intact, pulses were palpable, and 
sensation in the feet was at more than 70 percent of normal.  
In November 2002, the veteran was receiving topical 
medication for fungal infection of the feet.  In VA 
outpatient treatment notes from November 2002, the treating 
physician wrote that it was likely that the veteran had 
diabetic neuropathy resulting in stocking-glove distribution 
of sensory deficit.  In February 2003, the veteran was seen 
for a sub-callous abscess on his right foot.  Sensation in 
the feet was at less than 70 percent of normal.

In his January 2003 hearing, the veteran testified that he 
had pes planus when he entered service, but that the service 
accepted him, and gave him special shoes.  He stated that he 
went on sick call for his feet several times.  He asserted 
that service medical records from 1971 show that he was seen 
for swollen ankles.  He stated that his pes planus condition 
changed while he was in service, with the development of 
increased swelling in the feet and ankles.  He reported that 
he has continued to have increased problems with his feet 
since service.  He indicated that he has developed infections 
on his feet and deformities of his toes.  He stated that he 
developed calluses on the soles of his feet that had to be 
shaved.  He reported that he wore special diabetic shoes.  
The veteran's wife testified that the veteran has developed 
spots on his feet related to diabetes.  She stated that he 
complained of soreness and burning in his feet, and that his 
feet problems made it difficult for him to walk.

The veteran's pes planus was noted on the veteran's service 
entrance examination.  There is no medical record of feet 
problems during service, and the separation examination shows 
no feet problems.  The preponderance of the evidence 
indicates that disability due to the veteran's pes planus did 
not increase during service.

Medical records from more than a decade after the veteran's 
service show foot disorders manifested by pain, swelling, 
sores, and sensory changes.  Physicians have related these 
disorders to his diabetes.  There is no medical evidence 
linking the more recent disorders to pes planus or any other 
condition that was present during service.  The Board finds 
that disorders currently affecting the veteran's feet were 
not incurred in or aggravated by service.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for disabilities of the 
left and right feet is denied.


REMAND

The Board has determined that the development of additional 
evidence is needed with respect to several of the veteran's 
claims.  The veteran has stated that he receives disability 
benefits from the United States Social Security 
Administration (SSA), and that SSA found him to be disabled 
due to multiple conditions, some of which are service 
connected.  Records related to the veteran's Social Security 
disability claim should be obtained.  

With respect to the claims for service connection for a left 
shoulder disability, bilateral hearing loss, and flu-like 
syndrome, new VA examinations are needed to clarify the 
current diagnoses, if any, and to obtain medical opinions as 
to the likelihood that current disorders are linked to 
diseases or injuries present during service.  With respect to 
claims for increased ratings for disabilities of the left 
knee, a new VA examination is needed to determine the current 
manifestations of the left knee disorders.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of any current left shoulder disorder, 
and to determine the nature and severity 
of left knee disabilities.

The examining physician should review the 
veteran's claims file prior to the 
examination.  The examiner should provide 
a diagnosis for any current left shoulder 
disorder, and should provide an opinion 
as to whether it is at least as likely as 
not that any such disorder began during 
the veteran's service, or as a result of 
disease or injury that occurred during 
the veteran's service.  The examiner 
should explain the reasons for his or her 
conclusions.

The examiner should report whether the 
veteran has subluxation or lateral 
instability of the left knee.  If such 
symptomatology is found, the examiner 
should express an opinion as to whether 
the subluxation or instability is mild, 
moderate, or severe.

The examiner should report the ranges of 
motion in degrees for the veteran's left 
knee.  The examiner should determine 
whether the left knee disabilities are 
manifested by pain on motion, weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any pain on motion, 
weakened movement, excess fatigability, 
or incoordination.

3.  The RO should schedule the veteran 
for a VA audiology examination to 
determine the nature and likely etiology 
of any current hearing loss and/or 
tinnitus.  The examining physician should 
review the veteran's claims file prior to 
the examination.  The examiner should 
conduct necessary testing and determine 
whether the veteran currently has hearing 
loss as defined by 38 C.F.R. § 3.385, and 
should note the veteran's description of 
current tinnitus, if reported.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current hearing loss or tinnitus 
began during the veteran's service, or as 
a result of disease or noise exposure 
occurred during the veteran's service.  
The examiner should explain the reasons 
for his or her conclusions. 

4.  The RO should schedule the veteran 
for a VA respiratory system examination 
to determine the nature and likely 
etiology of any current respiratory 
disorder.  The examining physician should 
review the veteran's claims file prior to 
the examination.  The examiner should 
provide a diagnosis for each current 
respiratory disorder, and should provide 
an opinion as to whether it is at least 
as likely as not that any current 
respiratory disorder began during the 
veteran's service, or as a result of 
disease or injury that occurred during 
the veteran's service.  The examiner 
should explain the reasons for his or her 
conclusions.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

